Citation Nr: 1106458	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2007, the Board issued a decision which denied service 
connection for hepatitis C.  The Veteran timely appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2009, based on a Joint Motion 
for Remand (Joint Motion), the Court issued an Order remanding 
this case for compliance with the Joint Motion.  

In March 2010, the Board remanded this matter for additional 
evidentiary development.  For the reasons indicated below, the 
appeal is again remanded to the RO.


REMAND

The Veteran is seeking service connection for hepatitis C.  He 
contends that he contracted the hepatitis C viral infection 
during service.  

After reviewing his claims file, the Board finds there is a 
further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In December 2010, the Veteran's representative submitted three 
medical articles relating to the diagnosis and treatment for 
hepatitis C.  This additional evidence was not submitted with a 
waiver of RO consideration.  Accordingly, the Board must return 
this matter to the RO for consideration of the additional 
evidence and issuance of a supplemental statement of the case.  
See 38 C.F.R. § 19.31 (2010).

Pursuant to the Board's March 2010 remand, the RO unsuccessfully 
attempted to obtain the Veteran's VA treatment records from the 
late 1970s to the early 1980s from the VA medical center in 
Atlanta, Georgia.  In a December 2010 statement, the Veteran's 
representative noted that the Veteran has used alternative 
versions of his first name, and that the RO's search for these 
records should be made using each of them.  A review of the RO's 
May 2010 record request revealed that it was limited to only one 
version of the Veteran's first name, and it the record is unclear 
as to whether this request would have generated a positive 
response had the Veteran's other first names also been used in 
the search.  Accordingly, the RO should attempt to locate these 
records using all three versions of the Veteran's name.

In December 2010, the Veteran's representative argued that some 
of the factual determinations noted in the August 2010 VA medical 
opinion were incorrect.  Specifically, the Veteran's 
representative challenged the VA examiner's statement that the 
Veteran's liver showed no evidence of chronic liver damage.  In 
support of this assertion, the Veteran's representative pointed 
to an August 2009 VA hematology consult which noted that the 
Veteran had a high viral titer of 1.29 million, and had a 2005 
liver biopsy which shown "chronic active hepatitis with focal 
mild fibrosis portal expansion and other findings" and has 
hemangioma and hepatic cysts.  Under these circumstances, the 
Board concludes that a supplemental medical opinion should be 
obtained addressing these contentions.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain treatment 
records relating to the Veteran from VAMC 
in Atlanta in the late 1970s to early 
1980s.  The request for these records must 
use identify all three versions of the 
Veteran's first name, i.e. Napoleon, 
Lepoleon, and Lapolean.

2.  Thereafter, the RO must obtain a 
supplemental VA medical opinion as to 
whether the Veteran's current hepatitis C 
is related to his military service.  If 
possible, this opinion must be provided by 
the VA physician who rendered an opinion in 
this matter in August 2010.  The claims 
file must be made available to and reviewed 
by the VA physician in conjunction with the 
requested opinion.  The examiner must 
review the examiner's three newly submitted 
medical articles received in January 2011, 
as well as the representative's contentions 
in his December 27, 2010 letter, including 
his contention that the Veteran's liver is 
not currently normal.  Thereafter, based 
upon review of the Veteran's claims file, 
the examiner must provide an opinion as to 
whether the Veteran's current hepatitis C 
is related to his military service.  In 
doing so, the examiner must indicate that 
the additional evidence referred to herein 
has been reviewed.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  A complete rationale for all 
opinions must be provided.  The report must 
be typed.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal, with consideration of all 
evidence received since the December 2010 
supplemental statement of the case.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

